DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-19 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 4/6/2021 and reviewed by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: retention device 114 shown in figure 12, and retention device 214 shown in figure 16.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The retention devices shown in figures 12, and 16 are labeled 114 and 214 respectively, but these numbers do not appear to be in the specification.  
Appropriate correction is required.
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 currently depends upon claim 1, the examiner believes that this claim is meant to depend upon claim 11, and the claim is examined in this manner.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, and 18 both state “the flange includes a triangular shape having a base”, however both of these claims depend on claims that state “a/the retention device having a flange on a base”, it is unclear to the examiner if the base introduced in claims 3, and 18 is meant to be the same base that was introduced in claims 1, and 16.
Claims 4, and 19 are rejected due to their respective dependencies on claims rejected under 35 U.S.C. 112(b).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bright et al. (PGPub #2006/0016950) in view of Krieger (PGPub #2010/0224139), and Palmer (US #7,353,833).
Regarding claim 1, Bright teaches a method of anchoring objects to the ground, comprising the steps of: providing a scoop (29) having an interior surface and an exterior surface (29 as seen in figure 3), with a central opening (31); 5digging a hole in sand or dirt with the scoop (Paragraph 33, lines 1-15); providing a flange (31, and 32) burying the scoop in the hole with the sand or dirt (Paragraph 33, lines 1-15).  But Bright does not teach the central opening passing from the interior surface through the exterior surface; providing a retention device having the flange on a base; inserting the flange of the retention device in the central opening in the scoop; attaching a first end of a leash to the flange of the retention device; and 10attaching a second end of the leash to an object adjacent to the buried scoop.
However, Palmer does teach attaching a first end of a leash to the flange of the retention device (30, 36, and 41 as seen in figures 1, and 2, and Column 5, line 58-Column 6, line 5); and 10attaching a second end of the leash to an object adjacent to the buried scoop (30, 36, and 41 as seen in figures 1, and 2, and Column 5, line 58-Column 6, line 5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a leash connected at one end to the flange and a second end to an object because Bright and Palmer are both anchoring systems.  The motivation for having a leash connected at one end to the flange and a second end to an object is that it allows the anchor system to be placed in a manner that allows it to create a sturdy tensile connection with an object which helps to prevent motion of the object.  But Palmer does not teach that the central opening passing from the interior surface through the exterior surface; providing a retention device having the flange on a base; inserting the flange of the retention device in the central opening in the scoop.
However, Krieger does teach the central opening passing from the interior surface through the exterior surface (32 as seen in figure 4); providing a retention device (12, and 16) having the flange (12) on a base (12, and 16 as seen in figure 2); inserting the flange of the retention device in the central opening in the scoop (12, and 32 as seen in figure 1, and Paragraph 21, lines 1-11).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the central opening be a through hole that a retention device with the flange and a base is placed through because Bright and Krieger are both anchoring devices.  The motivation for having the central opening be a through hole that a retention device with the flange and a base is placed through is that it allows the system to be modular which allows for parts to be replaced if the break without requiring an entirely new system.  
Regarding claim 2, Bright as modified by Krieger and Palmer teaches the method of claim 1, but Bright does not teach that the flange includes a triangular shape having two openings therethrough.  However, Krieger does teach that the flange includes a triangular shape (12, and 14 as seen in figure 2) having two openings therethrough (12, 40, and 42 as seen in figure 1, and the dashed lines in 12 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the flange have a triangular portion and have two holes in the flange because Bright and Krieger are both anchoring systems.  The motivation for having the flange have a triangular portion is that it allows the flange to be more easily inserted into the opening and help prevent it from snagging, and the motivation for having two holes in the flange is that it allows object to be coupled to the flange to improve the capabilities of the flange.
Regarding claim 3, Bright as modified by Krieger and Palmer teaches the method of claim 1, but Bright does not teach that the flange includes a triangular shape having a base with flat surface outwardly protruding edges.  However, Krieger does teach that the flange includes a triangular shape (12, and 14 as seen in figure 2) having a base with flat surface outwardly protruding edges (22, and 24 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the flange include a triangular shape and a base with protruding edges because Bright and Krieger are both anchoring systems.  The motivation for having the flange include a triangular shape is that it allows the flange to be more easily inserted into the opening and help prevent it from snagging, and the motivation for having a base with protruding edges is that it helps to prevent the flange from moving beyond its desired position.
Regarding claim 4, Bright as modified by Krieger and Palmer teaches the method of claim 3, but Bright does not teach that the inserting step includes the step of: pushing a tip of the triangular shaped flange until the surface outwardly 20protruding edges of the base abut against portions of the exterior surface of the scoop.  However, Krieger does teach that the inserting step includes the step of: pushing a tip of the triangular shaped flange until the surface outwardly 20protruding edges of the base abut against portions of the exterior surface of the scoop (12, 24, 28, and 32 as seen in figure 1, and Paragraph 21, lines 1-11).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the flange inserted until the base abuts the exterior of the scoop because Bright and Krieger are both anchoring systems.  The motivation for having the flange inserted until the base abuts the exterior of the scoop because this prevents the flange from moving further in the inserting direction and helps to ensure that the flange remains engaged with the scoop.
Regarding claim 5, Bright as modified by Krieger and Palmer teaches the method of claim 1, wherein the step of providing the scoop includes the steps of: providing the interior surface of the scoop with a concave surface (29 as seen in figure 3 of Bright); and 25providing the exterior surface of the scoop with a convex surface (29 as seen in figure 3 of Bright).
Regarding claim 7, Bright as modified by Krieger and Palmer teaches the method of claim 1, wherein the step of providing the scoop includes the step of: providing the scoop with a generally circular shape (29 as seen in figure 4 of Bright).
Regarding claim 8, Bright as modified by Krieger and Palmer teaches the method of claim 1, wherein the step of providing the scoop includes the step of: providing the scoop with a generally oval shape (61 as seen in figure 5 of Bright).
Regarding claim 9, Bright as modified by Krieger and Palmer teaches the method of claim 1, but Bright does not teach that the leash includes a rope.  However, Palmer does teach that the leash includes a rope (Column 4, lines 31-33).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the leash be a rope because Bright and Palmer are both anchoring systems.  The motivation for having the leash be a rope is that the ropes allow a for strong and durable connection between the flange and the object.
Regarding claim 10, Bright as modified by Krieger and Palmer teaches the method of claim 1, but Bright does not teach that the object is selected from at least one of a canopy, a cooler, an umbrella and a dog.  However, Palmer does teach that the object is selected from at least one of a canopy (2, 30, and 36 as seen in figure 2), a cooler, an umbrella and a dog.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the object be a canopy because Bright and Palmer are both anchoring systems.  The motivation for having the object be a canopy is that the canopy can provide shade for the user and the anchoring system can help prevent the canopy from being blown away in the wind.
Regarding claim 11, Bright teaches a method of securing a loose item to an anchor, comprising the steps of: 20scooping out sand or dirt with a scoop to form a hole (29, and Paragraph 33, lines 1-15); providing a retention device at a center of the scoop (29, 31, and 32 as seen in figure 3) inserting the scoop with the retention device into the hole (Paragraph 33, lines 1-15); 25burying the scoop with the inserted retention device with the scooped out sand or dirt (Paragraph 33, lines 1-15).  But Bright does not teach inserting the retention device into a central opening of the scoop until the retention device is prevented from being removed from the scoop; attaching a leash or rope to the retention device; and securing another end of the leash or rope to a loose item.
However, Palmer does teach attaching a leash or rope to the retention device (30, 36, and 41 as seen in figures 1, and 2, and Column 5, line 58-Column 6, line 5); and securing another end of the leash or rope to a loose item (30, 36, and 41 as seen in figures 1, and 2, and Column 5, line 58-Column 6, line 5). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a leash connected at one end to the retention device and a second end to an object because Bright and Palmer are both anchoring systems.  The motivation for having a leash connected at one end to the retention device and a second end to an object is that it allows the anchor system to be placed in a manner that allows it to create a sturdy tensile connection with an object which helps to prevent motion of the object.  But Palmer does not teach inserting the retention device into a central opening of the scoop until the retention device is prevented from being removed from the scoop.
However, Krieger does teach inserting the retention device (12, and 16) into a central opening (32 as seen in figure 4) of the scoop until the retention device is prevented from being removed from the scoop (12, and 32 as seen in figure 1, and Paragraph 21, lines 1-11). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the retention device inserted into a central opening of the scoop because Bright and Krieger are both anchoring devices.  The motivation for having the retention device inserted into a central opening of the scoop is that it allows the system to be modular which allows for parts to be replaced if the break without requiring an entirely new system.  
Regarding claim 12, Bright as modified by Krieger and Palmer teaches the method of claim 1, but Bright does not teach that the step of: selecting the loose item from at least one of: a canopy, a cooler, an umbrella and a dog.  However, Palmer does teach that the step of: selecting the loose item from at least one of: a canopy (2, 30, and 36 as seen in figure 2), a cooler, an umbrella and a dog. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the item be a canopy because Bright and Palmer are both anchoring systems.  The motivation for having the item be a canopy is that the canopy can provide shade for the user and the anchoring system can help prevent the canopy from being blown away in the wind.
Regarding claim 13, Bright as modified by Krieger and Palmer teaches the method of claim 11, further comprising the steps of: forming the scoop and the retention device from plastic (Paragraph 31, lines 1-8 of Bright).
Regarding claim 14, Bright as modified by Krieger and Palmer teaches the method of claim 11, further comprising the step of: forming the scoop into a circular shape (29 as seen in figure 4 of Bright).
Regarding claim 15, Bright as modified by Krieger and Palmer teaches the method of claim 11, further comprising the step of: forming the scoop into an oval shape (61 as seen in figure 5 of Bright).
Regarding claim 16, Bright as modified by Krieger and Palmer teaches the method of claim 11, but Bright does not teach the step of: 15providing the retention device with a triangular flange over a base.  However, Krieger does teach the step of: 15providing the retention device with a triangular flange (12, and 14 as seen in figure 2) over a base (12, 22, and 24 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the retention device have a triangular flange and a base because Bright and Krieger are both anchoring systems.  The motivation for having a triangular flange and a base is that it allows the flange to be more easily inserted into the opening and help prevent it from snagging, and helps to prevent the flange from moving beyond its desired position.
Regarding claim 17, Bright as modified by Krieger and Palmer teaches the method of claim 16, but does not teach that the flange includes a triangular shape having two openings therethrough.  However, Krieger does teach that the flange includes a triangular shape (12, and 14 as seen in figure 2) having two openings therethrough (12, 40, and 42 as seen in figure 1, and the dashed lines in 12 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the flange have a triangular portion and have two holes in the flange because Bright and Krieger are both anchoring systems.  The motivation for having the flange have a triangular portion is that it allows the flange to be more easily inserted into the opening and help prevent it from snagging, and the motivation for having two holes in the flange is that it allows object to be coupled to the flange to improve the capabilities of the flange.
Regarding claim 18, Bright as modified by Krieger and Palmer teaches the method of claim 16, but Bright does not teach that the flange includes a triangular shape having a base with flat surface outwardly protruding edges.  However, Krieger does teach that the flange includes a triangular shape (12, and 14 as seen in figure 2) having a base with flat surface outwardly protruding edges (22, and 24 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the flange include a triangular shape and a base with protruding edges because Bright and Krieger are both anchoring systems.  The motivation for having the flange include a triangular shape is that it allows the flange to be more easily inserted into the opening and help prevent it from snagging, and the motivation for having a base with protruding edges is that it helps to prevent the flange from moving beyond its desired position.
Regarding claim 19, Bright as modified by Krieger and Palmer teaches the method of claim 18, but Bright does not teach that the inserting the retention device step includes the step of: 25pushing a tip of the triangular shaped flange until the surface outwardly protruding edges of the base abut against portions of the exterior surface of the scoop.  However, Krieger does teach that the inserting the retention device step includes the step of: 25pushing a tip of the triangular shaped flange until the surface outwardly protruding edges of the base abut against portions of the exterior surface of the scoop (12, 24, 28, and 32 as seen in figure 1, and Paragraph 21, lines 1-11).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the flange inserted until the base abuts the exterior of the scoop because Bright and Krieger are both anchoring systems.  The motivation for having the flange inserted until the base abuts the exterior of the scoop because this prevents the flange from moving further in the inserting direction and helps to ensure that the flange remains engaged with the scoop.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bright et al. (PGPub #2006/0016950) as modified by Krieger (PGPub #2010/0224139), and Palmer (US #7,353,833) as applied to claim 1 above, and further in view of Abruzese (US #3,237,904).
Regarding claim 6, Bright as modified by Krieger and Palmer teaches the method of claim 1, but does not teach that the step of providing the scoop includes the step of: providing the central opening with an elongated rectangular shape and a circular middle shape.  However, Abruzese does teach that the step of providing the scoop includes the step of: providing the central opening with an elongated rectangular shape and a circular middle shape (24, 25, 28, and 29 as seen in figure 4).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the opening have a circular middle portion and an elongated rectangular portion because Bright and Abruzese are both anchor systems.  The motivation for having a circular middle portion and an elongated rectangular portion is that it allows the flange to more easily be inserted into the opening.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647